UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):August 7, 2007 CRITICARE SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 39-1501563 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 20925 Crossroads Circle Suite 100 Waukesha, Wisconsin 53186 (Address of principal executive offices) (Zip Code) (262) 798-8282 (Registrant's telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the SecuritiesAct (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – Corporate Governance and Management Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On August 7, 2007, Sam B. Humphries, a director of Criticare Systems, Inc. (the "Company"), passed away.On August 9, 2007, the Company issued a press release (the "Press Release") announcing Mr. Humphries' death.A copy of the Press Release is filed as Exhibit99.1 hereto and is incorporated into this report by reference. Section 9 – Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits (d)Exhibits The following exhibit is filed herewith: Exhibit99.1 – Press Release of Criticare Systems, Inc., issued August 9, 2007. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, Criticare Systems, Inc. has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CRITICARE SYSTEMS, INC. Date:August 9, 2007 BY /s/ Joel D. Knudson Joel D. Knudson, Chief Financial Officer 3
